October 26, 1907. The opinion of the Court was delivered by
The plaintiff recovered judgment in the court of Magistrate Moorman for the value of a carload of wood alleged to have been lost by the defendant railway company. The appeal is from a decree of the Circuit Court affirming the judgment of the magistrate.
The plaintiff testified that he loaded the car at 114 mile post and placed on it a tag on which was written his own name as consignor and the name of S.C. Cotton Oil Company as consignee; and that it was the custom of the defendant railway company to receive cars with shipping instructions so tagged on them from places where there was no agent. The plaintiff admitted that two or three days after the car had been taken away by the railway company, he accepted a bill of lading from defendant's agent at Cayce in which D.J. Trotter, instead of the S.C. Cotton Oil Company, was designated as consignee. Both Trotter and the S.C. Cotton Oil Company denied receiving the wood; the defendant offered evidence that it had delivered the wood to Trotter.
From this statement it is clear that the whole case turned on questions of fact, and in the decision of those questions the judgment of the Circuit Court is final.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.